Citation Nr: 1451493	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-31 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation of 20 percent for degenerative arthritis of the lumbar spine with intervertebral disc syndrome and surgical scar (herein referred to as "lumbar spine disability"), prior to January 8, 2014.

2.  Entitlement to a separate rating for neurological abnormalities, to include bowel or bladder impairment, associated with the Veteran's lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 0 percent for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States (VFW)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to January 1994.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified during a Board hearing in Washington, DC before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.  The Board notes that the Veteran was represented by VFW in this appeal and at his hearing.  In September 2014, the Veteran submitted a VA Form 21-22 appointing Disabled American Veterans (DAV) as his representative, apparently in conjunction with a separate claim not currently on appeal.  With respect to the issues on appeal before the Board, the appointment of DAV as the Veteran's representative is ineffective because this action is more than 90 days after VA notified the Veteran of certification of this appeal in April 2014.  Under 38 C.F.R. § 20.1304(b)(1)(i) (2014), a request for a change of representative in an appealed case may be made by motion to the Board on the basis of good cause.  As no such motion was filed, VFW remains his representative in this appeal. 

Subsequent to the Veteran's November 2011 substantive appeal, a March 2014 rating decision increased the rating of his lumbar spine disability from 10 percent to 20 percent, effective January 8, 2014.  At the July 2014 hearing, the Veteran then limited the scope of his appeal on that issue to an increased rating to 20 percent for the period prior to January 8, 2014, by specifically withdrawing the issue of entitlement to a rating in excess of 20 percent from January 8, 2014. As such, any appeal with respect to a rating in excess of 20 percent for service-connected lumbar spine disability from January 8, 2014, is withdrawn.  38 U.S.C.A. § 20.204 (2014).  

The issue of entitlement to service connection for traumatic deviation of the nasal septum has been raised by the Veteran's March 2014 statement in support of hi lumbar spine disability s claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to separate ratings for neurological abnormalities, to include bowel or bladder impairment, associated with the Veteran's lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 7, 2013, the Veteran's lumbar spine disability was not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not great than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour. 

2.  From October 7, 2013, to January 8, 2014, the Veteran's lumbar spine disability was productive of forward flexion of the thoracolumbar spine greater 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait.

3.  The Veteran's allergic rhinitis is not productive of nasal polyps, or of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for the Veteran's lumbar spine disability, prior to October 7, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for an evaluation of 20 percent for the Veteran's lumbar spine disability, from October 7, 2013, to January 8, 2014, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for an evaluation in excess of 0 percent for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided VA examinations of his lumbar spine disability in June 2010 and on January 8, 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners also addressed and described the functional effects caused by the Veteran's condition.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as the disability on appeal is, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

Lumbar Spine Disability

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran was already in receipt of a 10 percent rating based on limitation of motion for the time period subject to this appeal, these criteria are not applicable in granting the Veteran a higher evaluation.

During the period subject to this appeal, the Veteran was in receipt of a 10 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under this code, upon application of the General Rating Formula for Diseases and Injuries of the Spine, a rating of 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  The next higher rating of 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.

The Veteran's service connected lumbar spine disability may alternatively be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002).  Ratings under this code are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  A rating of 20 percent is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

The Veteran's condition also manifests as spondylolisthesis, which may be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5239.  This code, however, applies the same General Rating Formula for Diseases and Injuries of the Spine as the Veteran's current rating under Diagnostic Code 5242, degenerative arthritis of the spine.  To rate under both 5242 and 5239 would therefore consider the same symptomatology and result in unlawful pyramiding.  38 C.F.R. § 4.14.

A March 2014 rating decision increased the Veteran's rating from 10 percent to 20 percent effective January 8, 2014, the date of the Veteran's second VA examination.  As was explained in the introduction section above, the Veteran acknowledged at his July 2014 hearing that the only issue before the Board with respect his lumbar spine claim is whether the Veteran should have been in receipt of a 20 percent rating before January 8, 2014; entitlement to a rating in excess of 20 percent from January 8, 2014, or for the entire period of the appeal, has been withdrawn in accordance with 38 C.F.R. § 20.204.

The Veteran underwent his first VA examination of his lumbar spine disability in June 2010.  The Veteran reported stiffness, fatigue, spasms, decreased motion and paresthesia.  He stated he was unable to walk more than 5 miles, and suffered functional limitations in lifting, running and physical labor.  Constant moderate pain was reported in the lower back and both outer legs to knees, sometimes extending to hips, knees and feet.  Pain was exacerbated by physical activity and lying on the back.  Functional impairment during flare-ups was reported as weakness in the legs and back.  There were no reported incapacitating episodes.  The Veteran reported bowel problems, specifically obstipation.  The examiner found gait and posture to be normal, and walking was steady without need for assistive device.  There was no evidence of radiating pain on movement.  Muscle spasm and tenderness were present but did not produce abnormal gait.  Contour was preserved with tenderness.  There was no guarding or weakness.  Muscle tone and musculature were normal.  Leg raising and Lasegue's sign were negative.  There was no atrophy or ankylosis.  Forward flexion was within normal limits with pain at 90 degrees.  Extension, lateral flexion, and rotation were within normal limits.  There was no additional limitation on repetition.  Neurological tests were normal.  The examiner diagnosed degenerative arthritis of the lumbar spine with spondylolisthesis, based on subjective factor of pain and objective factor of x-ray findings.  The examiner opined that the effect of the condition on the Veteran's occupation and daily activity was fatigue due to difficulty sleeping.

In a February 2010 statement, the Veteran stated that he has missed 3-4 weeks of work per year when spasms cause him to remain in bed.  In his April 2011 notice of disagreement, the Veteran reported that though his walking was limited to 5 miles, after walking 5 miles he was limited to 1 mile per day until he took a day of rest.  Similarly, the Veteran's range of motion and ability to lift decrease every day until he rests or takes medication.  He stated that he had 4-6 weeks per year when he is routinely prescribed Flexeril, Motrin and bedrest.

The Veteran's private medical records show that he visited an orthopedist on October 7, 2013, with complaints of lumbar pain.  He reported that his lower back had been doing reasonably well with a history of spondylolisthesis until "just recently."  Follow-up treatment led to lower back surgery performed in November 2013, specifically decompression at the L5-S1 level along with anterior lumbar interbody fusion.  At the Veteran's July 2014 hearing, he stated that his condition has not worsened since the surgery - in some ways it was worse before the surgery, which is indeed why he sought surgery - so it did not make sense that his rating should only increase after the surgery.

The Veteran underwent a second VA examination on January 8, 2014.  The Veteran reported constant pain in the lower back with spasms, and pain in both legs running down to the feet.  He is unable to sleep in one position, lift objects over 40 pounds, walk or run long distances, play any type of running sports, or sit or stand longer than 15 minutes.  The last particularly interferes with his work because it prevents the air travel required by his job.  The Veteran reported pain climbing stairs and ladders.  The examiner found forward flexion limited to 45 degrees, with pain at 45 degrees.  Extension, right and left lateral flexion, and right and left lateral rotation were all limited to 10 degrees, with pain at 10 degrees.  There was no additional limitation on repetition, but the Veteran exhibited functional loss with contributing factors of weakened movement, excess fatigability, and pain on movement.  There was no localized tenderness or pain to palpation.  Guarding/muscle spasm was severe enough to result in abnormal gait.  Muscle strength and reflex testing was normal.  There was decreased sensation to light touch in both thighs and knees.  Straight leg raising tests were negative.  Moderate radiculopathy was present in both lower extremities.  The Veteran reported at least six weeks of incapacitating episodes due to IVDS in the prior 12 months.  The Veteran reported related bowel and bladder problems.  The examiner found that the Veteran's condition slows his movements, affects his reaction time, and prevents him from sitting down, lifting more than 10 pounds, and getting sleep.  There was no additional limitation of functional ability during flare-ups or repeated use over time.

The Board finds the June 2010 VA examination highly probative.  After a full examination including objective clinical tests, the examiner based the diagnosis on objective x-ray evidence of degenerative arthritis and evidence of pain on motion, which warranted the Veteran's 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A higher 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242 requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not great than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour.  At the June 2010 VA examination, there was no objective evidence of limitation of motion, abnormal gait, or abnormal spinal contour.  The examiner accounted for the functional impact of flare-ups.  The Board therefore finds that, at the time of the June 2010 VA examination, a rating higher than 10 percent is not warranted.

The Board likewise agrees with the March 2014 rating decision in so far as it finds that the January 8, 2014 VA examination is sufficient evidence to warrant an increased rating of 20 percent under Diagnostic Code 5242.  Specifically, forward flexion of the thoracolumbar spine was shown to be limited to 45 degrees, the combined range of motion of the thoracolumbar spine was measured at 95 degrees, and guarding/muscle spasm was severe enough to result in an abnormal gait.  The question before the Board is whether the evidence shows this increase should be effective at an earlier date.

At the July 2014 hearing and in his various statements throughout the claim period, the Veteran states that his condition was at the level reflected in the January 2014 VA examination report long before that date, specifically since before filing his February 2010 claim.  The Board finds this evidence credible to the extent that his condition had worsened as of October 7, 2013, the day he sought treatment from his orthopedist.  The fact that this visit and its associated follow-ups led the Veteran to decide to undergo surgery suggests a worsening of his condition, and this is the earliest lay or medical evidence of such worsening. 

Records of this visit to the orthopedist, however, show that the Veteran reported that his back condition had been "reasonably well" until "just recently," which conflicts with the Veteran's statements to VA and the Board.  The Board finds the Veteran's statements to his treating physician more probative, because they were motivated by treatment of his condition and they are specific.  Furthermore, the Board finds it more likely than not that the Veteran would reasonably seek surgery sooner after a worsening of his condition rather than later.  On this basis, the Board finds that the Veteran's condition warranted a 20 percent rating under Diagnostic Code 5242 on October 7, 2013, but not before.




As to the possibility of an alternative rating under Diagnostic Code 5243 for IVDS, the Veteran has made several statements that he has suffered incapacitating episodes with bed rest.  However, there is no documentation in the record that there have been any incapacitating episodes involving bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  An alternative rating under Diagnostic Code 5243 is therefore not warranted.

Associated neurological abnormalities are discussed in the remand portion of this decision.

Allergic Rhinitis

Under 38 C.F.R. § 4.97, Diagnostic Code 6522, a rating of 10 percent for allergic rhinitis is warranted in the absence of nasal polyps and in the presence of greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A rating of 30 percent is warranted when nasal polyps are present.  

The Veteran underwent his first VA examination relevant to allergic rhinitis, an examination for the Veteran's service-connected sinusitis, in June 2010.  The examiner noted that there was rhinitis present, believed to be allergic in origin due to erythematous mucous membranes.  The examiner found no nasal obstruction, no deviated septum, and no nasal polyps.

The Veteran has provided a statement from his private treating physician dated January 2012.  The physician diagnosed the Veteran with allergic rhinitis, nasal septal deviation, and inferior turbinate hypertrophy.  Specifically, the physician stated that a nasal endoscopy revealed a right nasal septal deviation with prominent right septal spur contacting the inferior turbinate and middle turbinate, resulting in 80 percent obstruction of the naval cavity. 




In January 2014, the Veteran underwent a second relevant VA examination.  The Veteran reported continuous medication to control his allergic rhinitis.  The examiner diagnosed allergic rhinitis, but found no nasal polyps, nor complete obstruction of either side of the nasal passage due to rhinitis, nor greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  The examiner noted a deviated nasal septum, not induced by trauma.  The examiner opined that the Veteran's deviated nasal septum is primarily responsible for his nasal blockage, but the allergic rhinitis makes the blockage worse.

In the Veteran's April 2011 notice of disagreement, the Veteran states that his allergic rhinitis limits him in terms of the pain and medication required to control it.  However, he also states that the medication treats the obstruction due to his sinusitis, a service-connected condition not within the scope of this appeal but for which the Veteran is rated at 30 percent.  He further stated that he has difficulty breathing at night due to his deviated septum.  In the Veteran's November 2011 substantive appeal, the Veteran again stated that his nasal obstruction was due to his deviated septum, and that he suffers 100 percent obstruction during certain seasons of the year.  In a November 2013 statement, the Veteran states that his allergic rhinitis prevents him from breathing through his nose when sleeping.  In a March 2014 statement, the Veteran claims that the January 2014 VA examination showed no obstruction of his nasal passages because he was medicated, and that he would have had blockage had he not been on medication.  The Veteran further stated at his July 2014 hearing that the January VA examination was not during the time of year when his allergic rhinitis is at its worst.

The Board finds that the evidence weighs against a finding that a compensable rating for allergic rhinitis is warranted.  A compensable rating under Diagnostic Code 6522 requires allergic rhinitis to be productive of nasal polyps, at least 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on either side.  There is no indication in the record that the Veteran's allergic rhinitis is productive of nasal polyps.  Furthermore, the January 2014 VA examination, the Veteran's private treating physician's opinion of January 2012, and the Veteran's own statements attribute the Veteran's nasal obstruction primarily to his deviated septum.  Whether the Veteran's blockage was relieved by his medication or a certain time of year is irrelevant if the primary cause of the blockage is not his service-connected allergic rhinitis, but his non-service-connected deviated septum.  Although the Veteran articulates a claim for service connection for his deviated septum in his March 2014 statement, as discussed in the introduction, that issue is not properly before the Board.  Because the evidence weighs against a finding that the Veteran's allergic rhinitis is productive of nasal polyps or obstruction of the nasal passage, a compensable rating for the Veteran's allergic rhinitis is not warranted.

Extraschedular Ratings

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected lumbar spine disability, including pain on motion, fatigability, weakened movement, stiffness, paresthesia, guarding, spasms, and difficulty running, walking distances, lifting heavy objects, climbing stairs and ladders, and sitting and standing for extended periods, are all specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

With respect to the Veteran's service-connected allergic rhinitis, the Board finds that any nasal congestion caused by the Veteran's condition is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lumbar spine disability and allergic rhinitis are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).






ORDER

An initial evaluation of 20 percent for degenerative arthritis of the lumbar spine with intervertebral disc syndrome and surgical scar, prior to October 7, 2013, is denied.

An evaluation of 20 percent for degenerative arthritis of the lumbar spine with intervertebral disc syndrome and surgical scar, from October 7, 2013, to January 8, 2014, is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation in excess of 0 percent for allergic rhinitis is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In evaluating degenerative arthritis of the spine under 38 C.F.R. § 4.71a, Diagnostic Code 5242, upon application of the General Rating Formula for Diseases and Injuries of the Spine any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.

Here, the Veteran is in receipt of separate ratings for radiculopathy in both lower extremities associated with his lumbar spine disability that are not within the scope of this appeal.  However, both the June 2010 and January 2014 VA examiners noted the presence of associated bowel impairment, and the January 2014 VA examiner noted the presence of associated bladder impairment.  Despite these reports, there is not and adequate description or explanation regarding these reported conditions, the connection with the service-connected lumbar spine disability, and if there is, how such neurological abnormalities may be rated.

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional relevant medical evidence that may have come into existence in the interim. 

2.  Afford the Veteran an opportunity to attend an appropriate VA examination and opinion to determine whether any neurological abnormalities, to include bowel or bladder impairment, are associated with the Veteran's lumbar spine disability, and to what extent any found neurological abnormalities impair the Veteran.  The claims file must be reviewed by the examiner.  A rationale for all medical opinions shall be provided.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


